Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the 10th
day of August, 2012 (the “Commencement Date”), by and between MACKINAC FINANCIAL
CORPORATION, a Michigan corporation (the “Company”) and KELLY W. GEORGE (the
“Executive”).

 

BACKGROUND

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to employ the Executive
as an officer of the Company and its subsidiary mBank (“mBank”).  The Company
and the Executive established an employment relationship pursuant to an
Employment Agreement dated December 21, 2006, as amended (the “Prior Employment
Agreement”).  In connection with the sale of certain securities to Steinhardt
Capital Investors, LLLP pursuant to the terms and conditions of that certain
Securities Purchase Agreement dated March 27, 2012, the Company and the
Executive desire to enter into this Agreement to amend and restate the terms and
conditions of such employment relationship and the Prior Employment Agreement in
their entireties.  This Agreement shall represent the entire understanding and
agreement between the parties with respect to the Executive’s employment with
the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

TERMS AND CONDITIONS

 

1.             EMPLOYMENT PERIOD.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, subject to the terms and conditions of this Agreement, for the
period commencing on the Commencement Date and ending on the third anniversary
of the Commencement Date (the “Initial Term”).  The term of this Agreement will
automatically be renewed for a term of one (1) year (each, a “Renewal Term”) at
the end of the Initial Term and at the end of each Renewal Term thereafter,
provided that (a) the Executive notifies the Board of such renewal at least one
hundred eighty (180) days prior (the “Renewal Date”) to the expiration of the
Initial Term or any Renewal Term and (b) the Board does not notify the Executive
of its intention not to renew this Agreement on or prior to the Renewal Date. 
For purposes of this Agreement, “Employment Period” includes the Initial Term
and any Renewal Term(s) thereafter.  Notwithstanding the foregoing, in the event
of a Change in Control, the date the Change in Control occurs shall become the
Commencement Date for all purposes thereafter, and each Change in Control
thereafter shall result in a new Commencement Date on the date of the latest
Change in Control.

 

2.             TERMS OF EMPLOYMENT.

 

(a)           Position and Duties.

 

(i)            During the Employment Period, the Executive shall serve as the
President of the Company and the President and Chief Executive Officer of mBank,
and in such

 

1

--------------------------------------------------------------------------------


 

other position or positions with the Company and its subsidiaries as are
consistent with the Executive’s positions as President of the Company and
President and Chief Executive Officer of mBank, and shall have such duties and
responsibilities as are assigned to the Executive by the Board.  The Executive
agrees to serve as a member of the Board, if elected to serve in such position
during the Employment Period.

 

(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote full business time, energy, skills and attention to the business and
affairs of the Company, to discharge the responsibilities assigned to the
Executive hereunder, and to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  During the Employment
Period it shall not be a violation of this Agreement for the Executive to:
(A) serve on corporate, civic or charitable boards or committees; (B) deliver
lectures, fulfill speaking engagements or teach at educational  institutions;
and (C) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement.

 

(b)           Compensation.

 

(i)            Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary at least equal to Two Hundred Seventy-Two Thousand
Dollars ($272,000) (the “Annual Base Salary”), which shall be paid in accordance
with the Company’s normal payroll practices for senior executive officers of the
Company as in effect from time to time.  During the Employment Period, the
Compensation Committee of the Board (the “Compensation Committee”) will review
the Annual Base Salary at least annually.  Any increase in the Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement.  The Annual Base Salary shall not be reduced after any
such increase (unless otherwise agreed to by the Executive) and the term “Annual
Base Salary” as utilized in this Agreement shall refer to the Annual Base Salary
as so increased or adjusted.

 

(ii)           Annual Bonus.  In addition to the Annual Base Salary, for each
fiscal year ending during the Employment Period, the Executive shall be eligible
for an annual cash bonus, as determined by the Compensation Committee (the
“Annual Bonus”).  Each such Annual Bonus awarded to the Executive shall be paid,
unless the Company’s audit has been delayed, on the date the Company’s
independent registered public accounting firm signs its audit report on the
Company’s financial statements for the year for which the Annual Bonus is
awarded.

 

(iii)         Long-Term Incentive Compensation.  During the Employment Period,
the Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement (the “Plans”) generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Executive shall reflect the Executive’s position with the
Company and the Board’s views.  Notwithstanding the foregoing, the Executive
will not participate in the Company’s stock equity plans during the period in
which the Company is subject to compensation limitations by virtue of the
Company’s participation in the

 

2

--------------------------------------------------------------------------------


 

Troubled Asset Relief Program’s Capital Purchase Program (the “CPP”), except to
the extent permitted thereunder.  Further, no cash bonuses will be awarded to
the Executive during the period in which the Company is subject to compensation
limitations by virtue of the CPP, except to the extent permitted thereunder.

 

(iv)          Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in, and shall receive all benefits under, welfare benefit
plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent available generally or to
other senior executive officers of the Company.

 

(v)            Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the plans, practices, policies and programs of
the Company, as approved by the Board.

 

(vi)          Relocation.  If the Executive is directed by the Company to
relocate the Executive’s principal office to a location twenty-five (25) miles
or more from Manistique, Michigan (the “Relocation Directive”): (A) the Company
shall pay the Executive’s reasonable relocation costs; and (B) if requested by
the Executive, within sixty (60) days of the Relocation Directive, the Company
shall purchase the Executive’s principal residence for its appraised fair market
value and otherwise cover all costs associated with such purchase, including,
without limitation, the cost of such appraisal; provided, however, that in the
event the Executive requests the Company to purchase the Executive’s principal
residence, the Executive will not be entitled to terminate the Executive’s
employment for Good Reason resulting from such Relocation Directive.

 

(vii)         Vacation.  During the Employment Period, the Executive shall be
eligible for participation in, and shall receive all benefits under, vacation
programs provided by the Company and its affiliated companies to the extent
available generally or to other senior executive officers of the Company.

 

(c)           Recoupment of Unearned Incentive Compensation.  Unless otherwise
waived by the Company, if the Board, or an appropriate committee thereof,
determines that any fraud, gross negligence, or intentional misconduct by the
Executive is a significant contributing factor to the Company having to restate
all or a portion of its financial statements, the Board or committee may require
reimbursement of any bonus or incentive compensation paid to the Executive if
and to the extent that (i) the amount of incentive compensation was calculated
based upon the achievement of certain financial results that were subsequently
reduced due to a restatement, (ii) the Executive engaged in any fraud or
misconduct that caused or significantly contributed to the need for the
restatement, and (iii) the amount of the bonus or incentive compensation that
would have been awarded to the Executive had the financial results been properly
reported would have been lower than the amount actually awarded.

 

3

--------------------------------------------------------------------------------


 

3.             TERMINATION OF EMPLOYMENT.

 

(a)           Notwithstanding Section 1, the Employment Period shall end upon
the earliest to occur of (i) the Executive’s death, (ii) a Termination due to
Disability, (iii) a Termination for Cause, (iv) the Termination Date specified
in connection with any exercise by the Company of its Termination Right or (v) a
Termination for Good Reason.  If the Employment Period terminates as of a date
specified under this Section 3, the Executive agrees that, upon written request
from the Company, the Executive shall resign from any and all positions the
Executive holds with the Company and any of its subsidiaries and affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).

 

(b)           This Agreement may be terminated by the Executive at any time upon
sixty (60) days prior written notice to the Company or upon such shorter period
as may be agreed upon between the Executive and the Board.  In the event of such
termination, the Company shall be obligated only to continue to pay the
Executive’s salary and provide other benefits provided by this Agreement up to
the date of such termination.

 

(c)           Benefits Payable Under Termination.

 

(i)            In the event of the Executive’s death during the Employment
Period or a Termination due to Disability, the Company shall provide the
Executive or the Executive’s beneficiaries or legal representatives with the
Unconditional Entitlements, including, but not limited to, any such
Unconditional Entitlements that are or become payable under any Company plan,
policy, practice or program or any contract or agreement with the Company by
reason of the Executive’s death or Termination due to Disability.

 

(ii)           In the event of the Executive’s Termination for Cause, the
Company shall provide the Executive with the Unconditional Entitlements.

 

(iii)         In the event of a Termination for Good Reason or the exercise by
the Company of its Termination Right, the Company shall provide the Executive
with: (A) the Unconditional Entitlements; and (B) the Conditional Benefits,
provided that the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company, mBank and certain related
parties in substantially the form attached hereto as EXHIBIT A. Such release
shall be executed and delivered by the Executive within thirty (30) days
following the Termination Date, and may be revoked by the Executive within seven
(7) days following delivery of such release (the “Effective Release Date”). In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by the Executive as a result of
employment by a subsequent employer.

 

(d)           Unconditional Entitlements.  For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c) are as follows:

 

4

--------------------------------------------------------------------------------


 

(i)            Earned Amounts.  The Earned Compensation shall be paid within
thirty (30) days following the termination of the Executive’s employment
hereunder, or if any part thereof constitutes a bonus which is subject to or
conditioned upon any performance conditions, within thirty (30) days following
the determination that such conditions have been met, provided that in no event
shall the bonus be paid later than ninety (90) days following the Executive’s
termination of employment.

 

(ii)           Benefits.  All benefits payable to the Executive under any
employee benefit plans (including, without limitation any pension plans or
401(k) plans) of the Company or any of its affiliates applicable to the
Executive at the time of termination of the Executive’s employment with the
Company and all amounts and benefits (other than the Conditional Benefits) which
are vested or which the Executive is otherwise entitled to receive under the
terms of or in accordance with any plan, policy, practice or program of, or any
contract or agreement with, the Company, at or subsequent to the date of the
Executive’s termination without regard to the performance by the Executive of
further services or the resolution of a contingency, shall be paid or provided
in accordance with and subject to the terms and provisions of such plans, it
being understood that all such benefits shall be determined on the basis of the
actual date of termination of the Executive’s employment with the Company.

 

(iii)         Indemnities.  Any right which the Executive may have to claim a
defense and/or indemnity for liabilities to or claims asserted by third parties
in connection with the Executive’s activities as an officer, director or
employee of the Company shall be unaffected by the Executive’s termination of
employment and shall remain in effect in accordance with its terms.

 

(iv)          Medical Coverage.  The Executive shall be entitled to such
continuation of health care coverage as is required under, and in accordance
with, applicable law or otherwise provided in accordance with the Company’s
policies.  The Executive shall be notified in writing of the Executive’s rights
to continue such coverage after the termination of the Executive’s employment
pursuant to this Section 3(d)(iv), provided that the Executive timely complies
with the conditions to continue such coverage.  The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.

 

(v)            Business Expenses.  The Executive shall be entitled to
reimbursement, in accordance with the Company’s policies regarding expense
reimbursement as in effect from time to time, for all business expenses incurred
by the Executive prior to the date of termination of the Executive’s employment.

 

(vi)          Stock Options/Equity Awards.  Except to the extent additional
rights are provided upon the Executive’s qualifying to receive the Conditional
Benefits, the Executive’s rights with respect to any stock options and/or other
equity awards granted to the Executive by the Company shall be governed by the
terms and provisions of the plans (including plan rules) and award agreements
pursuant to which such stock options and equity awards were awarded, as in
effect at the date of termination of the Executive’s employment.

 

5

--------------------------------------------------------------------------------


 

(e)           Conditional Benefits.  For purposes of this Agreement, the
“Conditional Benefits” to which the Executive may become entitled are as
follows:

 

(i)            Severance Amount.  The Company shall pay the Executive a lump sum
amount equal to the Severance Amount on the Effective Release Date.

 

(ii)           Stock Options.  All of the Executive’s stock options shall fully
and immediately vest and become exercisable.  Once exercisable, all stock
options shall remain exercisable until the stock option termination date.  All
of the Executive’s stock options that were vested and exercisable or become
vested and exercisable at the Termination Date shall remain exercisable until
the expiration date of such stock options.  Except as otherwise expressly
provided herein, all stock options shall continue to be subject to the Original
Stock Option Award Documents.

 

(iii)         Equity Awards.  Any restrictive stock or other equity award
subject to vesting shall fully and immediately vest to the extent not already
vested.  Except as otherwise expressly provided herein, all such restricted
stock or other equity awards shall be subject to, and administered in accordance
with, the Original Award Documents.

 

(iv)          Pro-Rated Current Year Bonus.  The Company shall pay the Executive
a pro rata annual bonus for the year in which the Termination Date occurs,
determined on the basis of an assumed full-year target bonus (as determined by
the Compensation Committee of the Board) and the number of days in the
applicable fiscal year occurring on or before the Termination Date.  Such
pro-rata current year bonus shall be paid no later than the later of (A) two and
a half (2 ½) months after the end of the Executive’s tax year in which the
Termination Date occurs and (B) two and a half (2 ½) months after the end of the
Company’s tax year in which the Termination Date occurs.

 

(v)            Health Benefit Coverage.  The Executive shall be entitled to
participate in the Company’s health care benefit plan at the Company’s expense
for an eighteen (18)-month period after the Termination Date or, in the event
such participation is not permitted, a cash payment equal to the value of the
benefit excluded payable in monthly installments over such eighteen (18)-month
period; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the health plan of the Executive’s
new employer, any benefits provided under the Company’s health benefit plan
shall be secondary to the benefits provided under the health benefit plan of the
Executive’s new employer.

 

(vi)          Additional Distribution Rules.  Notwithstanding any other payment
date or schedule provided in this Agreement to the contrary, if the Executive is
deemed on the date of termination of the Executive’s employment to be a
“specified employee” within the meaning of that term under Section 409A of the
Code and the regulations thereunder (“Section 409A”), then each of the following
shall apply:

 

(A)          With regard to any payment that is considered “nonqualified
deferred compensation” under Section 409A payable on account of and within six
(6) months after a “separation from service” (within the meaning of Section 409A
and as provided in Section 3(h) of this Agreement), such payment shall instead
be made on the date

 

6

--------------------------------------------------------------------------------


 

which is the earlier of (1) the expiration of the six (6)-month period measured
from the date of the Executive’s “separation from service,” and (2) the date of
the Executive’s death (the “Delay Period”) to the extent required under
Section 409A.  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 3(e)(vi) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to the Executive in a lump sum, and all remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein; and

 

(B)          To the extent that benefits to be provided during the Delay Period
are considered “nonqualified deferred compensation” under Section 409A provided
on account of a “separation from service,” the Executive shall pay the cost of
such benefits during the Delay Period, and the Company shall reimburse the
Executive, to the extent that such costs would otherwise have been paid or
reimbursed by the Company or to the extent that such benefits would otherwise
have been provided by the Company at no cost to the Executive, for the Company’s
share of the cost of such benefits upon expiration of the Delay Period, and any
remaining benefits shall be paid, reimbursed or provided by the Company in
accordance with the procedures specified herein.

 

The foregoing provisions of this Section 3(e)(vi) shall not apply to any
payments or benefits that are excluded from the definition of “nonqualified
deferred compensation” under Section 409A, including, without limitation,
payments excluded from the definition of “nonqualified deferred compensation” on
account of being separation pay due to an involuntary separation from service
under Treasury Regulation 1.409A-1(b)(9)(iii).

 

(f)            Definitions.  For purposes of this Agreement, the following terms
shall have the meanings ascribed to them below:

 

(i)            “Affiliate” means any corporation, partnership, limited liability
company, trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

 

(ii)           “Change in Control” means the first occurrence of any of the
following:

 

(A)          any Person acquires “beneficial ownership” (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined Voting Power of the Company’s securities;

 

(B)          within any twenty-four (24)-month period, the persons who were
directors of the Company at the beginning of such period (the “Incumbent
Directors”) cease to constitute at least a majority of the Board or the board of
directors of any successor to the Company; provided that any director elected or
nominated for election to the Board by a majority of the Incumbent Directors
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause 3(f)(ii)(B);

 

(C)          the effective date of the consummation of any merger,
consolidation, share exchange, division, sale or other disposition of all or
substantially all of the

 

7

--------------------------------------------------------------------------------


 

assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were shareholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (1) in the case of a merger or
consolidation, the surviving or resulting corporation or (2) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than forty percent (40%) of the consolidated assets of the Company
immediately prior to such Corporate Event;

 

(D)          the approval by the shareholders of the Company of a plan of
liquidation with respect to the Company; or

 

(E)           the occurrence of any other event which the Board declares to be a
Change in Control.

 

(iii)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(iv)          “Earned Compensation” means the sum of: (A) any Annual Base Salary
earned, but unpaid, for services rendered to the Company on or prior to the date
on which the Employment Period ends pursuant to Section 3(a) (but excluding any
salary and interest accrued thereon, the payment of which has been deferred);
and (B) if the Executive’s employment terminates due to the Executive’s death or
in a Termination due to Disability or a Termination for Good Reason or due to
the Company’s exercise of its Termination Right, in any case, after the end of a
fiscal year, but before the Annual Bonus payable for services rendered in such
fiscal year has been paid, the Annual Bonus that would have been payable to the
Executive for such completed fiscal year in accordance with Section 2(b)(ii).

 

(v)            “Original Stock Option Award Documents” means, with respect to
any stock option, the terms and provisions of the award agreement and plan
pursuant to which such stock option was granted, each as in effect on the
Termination Date.

 

(vi)          “Original Award Documents” means, with respect to any restricted
stock or other equity award, the terms and provisions of the award agreement
related to, and the plan governing, such restricted stock or other equity award,
each as in effect on the Termination Date.

 

(vii)         “Person” shall have the same meaning as ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act, and shall include any group (within the meaning of
Rule 13d-5(b) under the Exchange Act); provided that Person shall not include
(A) the Company or any of its Affiliates, or (B) any employee benefit plan
(including an employee stock ownership plan) sponsored by the Company or any of
its Affiliates.

 

(viii)        “Severance Amount” means an amount equal to the aggregate Annual
Base Salary which would have been earned by the Executive under this Agreement
(including any scheduled increase therein) for the eighteen (18)-month period
commencing on the day after the Termination Date.

 

8

--------------------------------------------------------------------------------


 

(ix)          “Termination for Cause” means a termination of the Executive’s
employment by the Company due to the Executive’s (A) gross negligence, (B) gross
misconduct, (C) willful nonfeasance or (D) willful material breach of this
Agreement (each of (A), (B), (C) and (D), “Cause”), which termination may be
effected (y) immediately upon notice from the Company if the Company shall
reasonably and in good faith determine that the conduct or cause specified in
such notice is not curable (it being understood that such notice shall describe
in reasonable detail the conduct or cause giving rise to such notice and shall
state the reason(s) why the Company has determined that such conduct or cause is
not curable); or (z) upon twenty (20) business days notice from the Company, if
the Company shall reasonably and in good faith determine that the conduct or
cause specified in such notice is curable (it being understood that such notice
shall describe in reasonable detail the conduct or cause giving rise to such
notice and shall state the reason(s) why the Company has determined that such
conduct or cause is curable and what steps the Company believes should or could
be taken to cure such conduct or cause).

 

(x)           “Termination Date” means the earlier to occur of (A) the date the
Company specifies in writing to the Executive in connection with the exercise of
its Termination Right or (B) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good Reason.

 

(xi)          “Termination due to Disability” means a termination of the
Executive’s employment by the Company because the Executive has been incapable,
after reasonable accommodation, of substantially fulfilling the positions,
duties, responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (A) six (6) consecutive months or (B) an aggregate of
nine (9) months (whether or not consecutive) in any twelve (12)-month period. 
Any question as to the existence, extent or potentiality of the Executive’s
disability shall be determined by a qualified physician selected by the Company
with the consent of the Executive, which consent shall not be unreasonably
withheld.  The Executive or the Executive’s legal representatives or any adult
member of the Executive’s immediate family shall have the right to present to
such physician such information and arguments as to the Executive’s disability
as he, she or they deem appropriate, including the opinion of the Executive’s
personal physician.

 

(xii)         “Termination for Good Reason” means a termination of the
Executive’s employment by the Executive within thirty (30) days of the Company’s
failure to cure, in accordance with the procedures set forth below, any of the
following events (each, “Good Reason”): (A) a reduction in any of the
Executive’s compensation rights hereunder (that is, the Annual Base Salary), it
being understood that any reduction in the Annual Base Salary agreed to by the
Executive would not be a reduction in such compensation rights; (B) the removal
of the Executive by the Company from the position of President of the Company,
or President and Chief Executive Officer of mBank; (C) a material reduction in
the Executive’s duties and responsibilities as in effect immediately prior to
such reduction; (D) the relocation of the Executive’s principal office to a
location that is more than fifty (50) miles outside of Manistique, Michigan; or
(E) a material breach of any material provision of this Agreement by the
Company.  Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason (y) if the Executive shall have consented in writing
to the occurrence of the event giving rise to the claim of Termination for Good
Reason, or (z) unless the Executive shall have delivered a written notice to the
Board within forty-five (45) days of the Executive’s having

 

9

--------------------------------------------------------------------------------


 

actual knowledge of the occurrence of one of such events stating that the
Executive intends to terminate the Executive’s employment for Good Reason and
specifying the factual basis for such termination, and such event, if capable of
being cured, shall not have been cured within twenty-one (21) days of the
Company’s receipt of such notice.

 

(xiii)       “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever.  For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
exercise of its Termination Right.

 

(xiv)        “Voting Power” means such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.

 

(xv)          “Voting Securities” means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

 

(g)           Conflict with Plans.  As permitted under the terms of the
applicable Plans, the Company and the Executive agree that the definitions of
Termination for Cause or Termination for Good Reason set forth in this Section 3
shall apply in place of any similar definition or comparable concept applicable
under either of the Plans (or any similar definition in any successor plan).

 

(h)           Section 409A.  It is intended that payments and benefits under
this Agreement either be excluded from or comply with the requirements of
Section 409A and the guidance issued thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted consistent with such
intent.  In the event that any provision of this Agreement is subject to but
fails to comply with Section 409A, the Company may revise the terms of the
provision to correct such noncompliance to the extent permitted under any
guidance, procedure or other method promulgated by the Internal Revenue Service
now or in the future or otherwise available that provides for such correction as
a means to avoid or mitigate any taxes, interest or penalties that would
otherwise be incurred by the Executive on account of such noncompliance. 
Provided, however, that in no event whatsoever shall the Company be liable for
any additional tax, interest or penalty imposed upon or other detriment suffered
by the Executive under Section 409A or damages for failing to comply with
Section 409A.  Solely for purposes of determining the time and form of payments
due the Executive under this Agreement (including any payments due under
Sections 3(c) or 5) or otherwise in connection with the Executive’s termination
of employment with the Company, the Executive shall not be deemed to have
incurred a termination of employment unless and until the Executive shall incur
a “separation from service” within the meaning of Section 409A.  The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Executive and the Company
reasonably anticipate that the Executive’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more than forty percent (40%) of the average level of bona fide
services performed by the Executive for the Company over the immediately
preceding thirty-six (36) months.  The determination of whether and when a
separation from service has occurred shall be made in accordance with this

 

10

--------------------------------------------------------------------------------


 

subparagraph and in a manner consistent with Treasury Regulation
Section 1.409A-1(h).  All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that:
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year;
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.  For purposes of Section 409A,
the Executive’s right to any installment payment under this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

4.             EXECUTIVE REMEDY.  The Executive shall be under no obligation to
seek other employment or other engagement of the Executive’s services.  The
Executive acknowledges and agrees that the payment and rights provided under
Section 3 are fair and reasonable, and are the Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
the Executive’s employment by the Company upon exercise of its Termination Right
pursuant to this Agreement or upon a Termination for Good Reason.

 

5.             ADDITIONAL PAYMENTS FOLLOWING A CHANGE IN CONTROL.

 

(a)           If, during the Employment Period, the Company shall terminate the
Executive’s employment other than due to the Executive’s death, a Termination
for Cause, a Termination due to Disability or if the Executive shall effect a
Termination for Good Reason in any case either (x) within two (2) years after a
Change in Control or (y) within six (6) months before a Change in Control in
contemplation of such Change in Control and with the purpose of avoiding the
effect of this Agreement had such termination occurred after such Change in
Control:

 

(i)            the Company shall pay to the Executive, in a lump sum in cash
within thirty (30) days after the date of termination, the aggregate of the
following amounts:

 

(A)          the Unconditional Entitlements; and

 

(B)          an amount equal to the product of two and ninety-nine hundredths
(2.99) times the Annual Base Salary.

 

(ii)           the Company shall provide the Executive the Conditional Benefits
minus the Severance Amount and the pro-rated current year bonus.

 

(b)           In the event that the aggregate of all payments or benefits made
or provided to the Executive under this Agreement and under all other plans,
programs or arrangements of the Company (the “Aggregate Payment”) constitutes a
parachute payment, as

 

11

--------------------------------------------------------------------------------


 

such term is defined in Section 280G(b)(2) of the Code (a “Parachute Payment”),
such payments and benefits shall be reduced or eliminated, as determined by the
Company, in the following order:  (i) any cash payments, (ii) any taxable
benefits, (iii) any nontaxable benefits, and (iv) any vesting or accelerated
delivery of equity awards, in each case in reverse order beginning with the
payments or benefits that are to be paid the farthest in time from the date that
triggers the applicable excise tax, until the amount of the remaining Aggregate
Payment is one dollar less than the amount that would constitute a Parachute
Payment.  The determination of whether the Aggregate Payment constitutes a
Parachute Payment and, if so, the amount to be paid to the Executive and the
time of payment pursuant to this Section 5(b) shall be made by an independent
accounting firm (the “Accounting Firm”) selected by the Company prior to the
Change in Control.  The Accounting Firm shall be a nationally recognized United
States public accounting firm which has not, during the two (2) years preceding
the date of its selection, acted in any way on behalf of (y) the Company or any
affiliate thereof or (z) the Executive.  The covenants set forth in Sections 6
through 8 have substantial value to the Company and a portion of the Aggregate
Payment made to the Executive under this Agreement is in consideration of such
services.  For purposes of calculating any Parachute Payment, the Accounting
Firm will consider the fair market value of such covenants in determining the
amount of the Aggregate Payment that shall not be considered part of a Parachute
Payment.

 

(c)           The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

6.             CONFIDENTIALITY.

 

(a)           Confidentiality.  Without the prior written consent of the
Company, except (y) as reasonably necessary in the course of carrying out the
Executive’s duties hereunder or (z) to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, the Executive shall not disclose any Confidential Information
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of the Executive’s breach of this Section 6(a)).  The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels;
(ii) the buying and selling habits and customs of existing and prospective
customers or clients of the Company and its Affiliates; (iii) financial
information about the Company and its

 

12

--------------------------------------------------------------------------------


 

Affiliates; (iv) product and systems specifications, concepts for new or
improved products and other product or systems data; (v) the identities of, and
special skills possessed by, employees of the Company and its Affiliates;
(vi) the identities of and pricing information about the suppliers and vendors
of the Company and its Affiliates; (vii) training programs developed by the
Company or its Affiliates; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the financial results and business
conditions of the Company and its Affiliates; (xii) business plans and
strategies of the Company and its Affiliates; (xiii) special processes,
procedures, and services of suppliers and vendors of the Company and its
Affiliates; and (xiv) computer programs and software developed by the Company or
its Affiliates.

 

(b)           Company Property.  Promptly following the Executive’s termination
of employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and correspondence
of a personal nature.

 

7.             NONCOMPETITION.  Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in view of the Executive’s importance to
the success of the Company and mBank, the Executive and the Company agree that
the Company and mBank would likely suffer significant harm from the Executive’s
competing with the Company or mBank during the Executive’s term of employment
and for some period of time thereafter. Accordingly, the Executive agrees that
the Executive shall not engage in competitive activities while employed by the
Company or mBank and, in the event the Executive’s employment is terminated
without Good Reason by the Executive or with or without Cause by the Company
pursuant to this Agreement, during the Restricted Period.  The Executive shall
be deemed to engage in competitive activities if the Executive shall, without
the prior written consent of the Company, (a) within a twenty-five (25) mile
radius of the main office or any branch office of mBank, render services
directly or indirectly, as an employee, officer, director, partner, or
otherwise, for any organization or enterprise which competes directly or
indirectly with the business of the Company or any of its affiliates in
providing financial products or services (including, without limitation,
banking, insurance or securities products or services) to consumers and
businesses, or (b) directly or indirectly acquire any financial or beneficial
interest in (except as provided in the next sentence) any organization which
conducts or is otherwise engaged in a business or enterprise within a
twenty-five (25) mile radius of the main office or any branch office of mBank,
which competes directly or indirectly with the business of the Company or mBank
or any of their affiliates in providing financial products or services
(including, without limitation, banking, insurance or securities products or
services) to consumers and businesses. Notwithstanding the preceding sentence,
the Executive shall not be prohibited from owning less than five percent (5%) of
any publicly traded corporation whether or not such corporation is in
competition with the Company. For purposes hereof, the term “Restricted Period”
shall equal eighteen (18) months from the date of termination.

 

8.             NON-SOLICITATION.  For a period of eighteen (18) months following
the date of termination of employment, the Executive shall not, directly or
indirectly, for or on behalf of either the Executive or any other financial
institution:  (a) induce or attempt to induce any employee of the Company or
mBank to leave the employ of the Company or mBank; (b) in any

 

13

--------------------------------------------------------------------------------


 

way interfere with the relationship between the Company or mBank and any
employee of the Company or mBank; (c) employ, or otherwise engage as an
employee, independent contractor or otherwise, any employee of the Company or
mBank; or (d) induce or attempt to induce any customer, supplier, licensee, or
business relation of the Company or mBank to cease doing business with the
Company or mBank or in any way interfere with a relationship between the Company
or mBank and any customer, supplier, licensee or business relation of the
Company or mBank.

 

9.             SUCCESSORS.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

10.          REGULATORY PROVISIONS.

 

(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Company’s or mBank’s affairs
pursuant to notice (the “FDIA Notice”) served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §§1818(e)(3) and
1818(g)(1)) (the “FDIA”), the Company’s obligations under this Agreement will be
suspended as of the date of service of the FDIA Notice, unless stayed by
appropriate proceedings.

 

(b)           If the charges in the FDIA Notice are dismissed, the Company may,
in its discretion:  (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(c)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Company’s or mBank’s affairs
by an order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12
U.S.C. §§1818(e)(4) and (g)(1)), all obligations of the Company under this
Agreement will terminate as of the effective date of the order, but vested
rights of the Executive and the Company as of the date of termination will not
be affected.

 

14

--------------------------------------------------------------------------------


 

(d)           If the Company or mBank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement will terminate as of the date of default, but vested rights of the
Executive and the Company as of the date of default will not be affected.

 

(e)           Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon such payments’ compliance with
Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.

 

11.          MISCELLANEOUS.

 

(a)           This Agreement shall be construed in accordance with, and governed
by, the laws of the State of Michigan, without regard to the conflicts of law
rules of such state. Each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the courts of the State of Michigan or any federal
court with subject matter jurisdiction located in the Western District of
Michigan (and any appeals court therefrom) in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this Agreement or any transaction contemplated hereby in
any court other than such courts.

 

(b)           The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

(c)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:               Kelly W. George

130 S Cedar Street

Manistique, MI 49854-0369

 

If to the Company:               Mackinac Financial Corporation

Attention: Lead Director of the Board of Directors

130 S Cedar Street

Manistique, MI 49854-0369

 

with a copy to:                      Honigman Miller Schwartz and Cohn LLP

Attention: Phillip D. Torrence, Esq.

350 East Michigan Avenue, Suite 300

Kalamazoo, MI 49007-3800

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)           The Company hereby agrees to indemnify the Executive and hold the
Executive harmless to the extent provided under the Articles of Incorporation
and the By-Laws of the Company, as each may be amended from time to time, and
the Indemnification Agreement between the Company and the Executive, as it may
be amended from time to time, against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Executive’s
good faith performance of the Executive’s duties and obligations with the
Company. This obligation shall survive the Employment Period. Notwithstanding
the foregoing, the Executive’s right to indemnification pursuant to this
Section 11(e) shall be made ineffective as necessary to ensure compliance with
12 C.F.R. Part 359.

 

(f)            From and after the Commencement Date, the Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other executive officers and
directors.

 

(g)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(h)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.

 

(i)            This Agreement, and all agreements, documents, instruments,
schedules, exhibits or certificates prepared in connection herewith, represent
the entire understanding and agreement between the parties with respect to the
subject matter hereof, supersede all prior agreements or negotiations between
such parties, including, without limitation, the Prior Employment Agreement, and
may be amended, supplemented or changed only by an agreement in writing which
makes specific reference to this Agreement or the agreement or document
delivered pursuant hereto, as the case may be, and which is signed by the party
against whom enforcement of any such amendment, supplement or modification is
sought.

 

SIGNATURES ON THE FOLLOWING PAGE

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

 

MACKINAC FINANCIAL CORPORATION

 

 

 

 

/s/ Kelly W. George

 

By:

/s/ Paul D. Tobias

KELLY W. GEORGE

 

Name:

Paul D. Tobias

 

 

Title:

Chairman and Chief Executive Officer

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WAIVER AND RELEASE

 

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE COMPANY AND THE EXECUTIVE.

 

1.             For and in consideration of the payments and other benefits due
to [Name] (the “Executive”) pursuant to that certain Employment Agreement (the
“Employment Agreement”) dated August 10, 2012 (the “Effective Date”), by and
between MACKINAC FINANCIAL CORPORATION, a Michigan corporation (the “Company”),
and the Executive, and for other good and valuable consideration, including the
mutual promises made herein, the Executive and the Company irrevocably and
unconditionally release and forever discharge each other and each and all of
their present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, and each of their successors
and assigns, and all persons acting by, through, under or in concert with it,
and in each case individually and in their official capacities (collectively,
the “Released Parties”), from any and all charges, complaints, grievances,
claims and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
either party at any time heretofore had or claimed to have or which either party
may have or claim to have regarding events that have occurred up to and
including the date of the execution of this Release, including, without
limitation, any and all claims related, in any manner, to the Executive’s
employment or the termination thereof. In particular, each party understands and
agrees that the parties’ release includes, without limitation, all matters
arising under any federal, state, or local law, including civil rights laws and
regulations prohibiting employment discrimination on the basis of race, color,
religion, age, sex, national origin, ancestry, disability, medical condition,
veteran status, marital status and sexual orientation, or any other
characteristic protected by federal, state or local law including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, as amended, the Americans with Disabilities Act,
the Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (except as to vested retirement benefits, if any), the Worker Adjustment
and Retraining Notification Act, federal and state wage and hour laws, or any
common law, public policy, contract (whether oral or written, express or
implied) or tort law, or any other federal, state or local law, regulation,
ordinance or rule having any bearing whatsoever.

 

2.             The Executive must sign and return this Release to the Company on
or before the thirtieth (30th) day following the Termination Date (as defined in
the Employment Agreement). The Executive can revoke this Release on or before
the seventh (7th) day following the date of delivery of this Release to the
Company, by sending written notification of the Executive’s intent to revoke
this Release to the Company.  This Release shall not become effective or
enforceable until the seven (7)-day revocation period has expired.  All
correspondence pursuant to this Section 2 must be sent to the attention of the

 

EXHIBIT A - 1

--------------------------------------------------------------------------------


 

Corporate Secretary at 130 S Cedar Street, Manistique, MI  49854-0369 by
personal delivery or guaranteed overnight delivery.

 

3.             The Executive and the Company acknowledge that they may have
sustained losses that are currently unknown or unsuspected, and that such
damages or losses could give rise to additional causes of action, claims,
demands and debts in the future. Nevertheless, the Executive and the Company
each acknowledge that this Release has been agreed upon in light of this
realization and, being fully aware of this situation, the Executive and the
Company nevertheless intend to release each other from any and all such unknown
claims, including damages which are unknown or unanticipated. The parties
understand the word “claims” to include all actions, claims, and grievances,
whether actual or potential, known or unknown, and specifically but not
exclusively all claims arising out of the Executive’s employment and the
termination thereof. All such “claims” (including related attorneys’ fees and
costs) are forever barred by this Release and without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, age
discrimination; any other claim or cause of action; and regardless of the forum
in which it might be brought.

 

4.             Notwithstanding anything else herein to the contrary, this
Release shall not affect, and the Executive and the Company, as applicable, do
not waive or release: (a) rights to indemnification the Executive may have under
(i) applicable law, (ii) any other agreement between the Executive and a
Released Party and (iii) as an insured under any director’s and officer’s
liability or other insurance policy now or previously in force; (b) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of the Company or its affiliates or
subsidiaries (collectively, the “Affiliated Entities”) are or may be jointly
responsible; (c) the Executive’s rights to benefits and payments under any stock
options, restricted stock, restricted stock units or other incentive plans or
under any retirement plan, welfare benefit plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such benefit and/or incentive plans and any agreements
under which such stock options, restricted shares, restricted stock units or
other awards or incentives were granted or benefits were made available; (d) the
Executive’s rights as a shareholder of any of the Affiliated Entities; (e) any
obligations of the Affiliated Entities under the Employment Agreement; (f) any
clawback required pursuant to restrictions on compensation for employees of
financial institutions; (g) any claims brought by the Federal Deposit Insurance
Corporation as receiver or conservator of the Company or its subsidiary mBank
that have not been released or waived by the Company; (h) claims for improper
self-dealing; improper distributions and other limitations imposed by applicable
law; (i) any finally and judicially determined, knowing violation of the law by
the Executive that has a material and adverse impact on the Company; (j) any
fraud or other intentional misconduct by the Executive that has a material and
adverse impact on the Company; (k) any material violation of any
confidentiality, nonsolicitation or noncompetition agreement or provision
executed by the Executive; or (l) any other claim not subject to release by
operation of law.

 

5.             The Executive acknowledges and agrees that the Executive: (a) has
been given at least twenty-one (21) days within which to consider this Release
and its ramifications and discuss the terms of this Release with the Company
before executing it (and that any

 

EXHIBIT A - 2

--------------------------------------------------------------------------------


 

modification of this Release, whether material or immaterial, will not restart
or change the original twenty-one (21)-day consideration period) and the
Executive fully understands that by signing below the Executive is voluntarily
giving up any right which the Executive may have to sue or bring any other
claims against the Released Parties; (b) has been given seven (7) days after
delivering this Release to the Company to revoke this Release; (c) has been
advised to consult legal counsel regarding the terms of this Release; (d) has
carefully read and fully understands all of the provisions of this Release;
(e) knowingly and voluntarily agrees to all of the terms set forth in this
Release; and (f) knowingly and voluntarily intends to be legally bound by the
same. The Executive also understands that, notwithstanding anything in this
Release to the contrary, nothing in this Release shall be construed to prohibit
the Executive from (y) filing a charge or complaint with the Equal Employment
Opportunity Commission or any other federal, state or local administrative or
regulatory agency, or (z) participating in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or any other federal,
state or local administrative or regulatory agency; however, the Executive
expressly waives the right to any relief of any kind in the event that the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency pursues any claim on the Executive’s behalf.

 

6.             This Release is final and binding and may not be changed or
modified except in a writing signed by both parties.

 

SIGNATURE ON THE FOLLOWING PAGE

 

EXHIBIT A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date set
forth below.

 

 

 

 

 

Date

 

KELLY W. GEORGE

 

EXHIBIT A - 4

--------------------------------------------------------------------------------